Per Curiam.  Appellant Brian Robinson, by and through his attorney Grant C. DeProw, has filed a motion for rule on clerk, which we will treat as a motion for belated appeal. While the circuit court granted a motion to extend time, the order on that motion makes no indication that all parties had the opportunity to be heard on the motion pursuant to Ark. R. App. P.-Civ. 5(b)(1)(C). The clerk refused to docket the record because the order granting an extension made no reference to an opportunity to be heard. DeProw now offers in lieu of that requirement an affidavit from the deputy prosecuting attorney stating that the State has no opposition to extending time for filing the record, and that had there been a formal hearing on the motion, the State would have had no objection to the extension. This court has made it very clear that strict compliance with Rule 5(b) is required. The granting of an extension is not a mere formality. The mle requires that the order indicate that all parties have had the opportunity to be heard on the motion. Here, the order does not comply with Rule 5(b)(1)(C). Accordingly, we remand this matter to the circuit court for compliance with Rule 5(b)(1)(C). See Jones v. State, 367 Ark. 324, 239 S.W.3d 483 (2006).